

115 HR 5887 IH: Building Innovation Growth through Data for Intellectual Property Act
U.S. House of Representatives
2018-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5887IN THE HOUSE OF REPRESENTATIVESMay 21, 2018Mr. Chabot (for himself and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Leahy-Smith America Invents Act to extend the period during which the Under Secretary
			 of Commerce for Intellectual Property and Director of the United States
			 Patent and Trademark Office may set or adjust certain fees, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Building Innovation Growth through Data for Intellectual Property Act or the BIG Data for IP Act. 2.DefinitionsIn this Act—
 (1)the term advanced data science analytics means techniques, such as artificial intelligence, machine learning, and other methods of analyzing large data sets, that are used to make policy recommendations;
 (2)the term Director means the Under Secretary of Commerce for Intellectual Property and Director of the Office; (3)the term Office means the United States Patent and Trademark Office;
 (4)the term PPAC means the Patent Public Advisory Committee of the Office; and (5)the term TPAC means the Trademark Public Advisory Committee of the Office.
 3.FindingsCongress finds the following: (1)Section 10(a) of the Leahy-Smith America Invents Act (35 U.S.C. 41 note) grants the Director the authority to set or adjust by rule any fee established, authorized, or charged under title 35, United States Code, or the Trademark Act of 1946. … to recover the aggregate estimated costs to the Office for processing, activities, services, and materials relating to patents (in the case of patent fees) and trademarks (in the case of trademark fees), including administrative costs of the Office.
 (2)The Office has worked with PPAC, TPAC, and the public to engage in a fee-setting process that is transparent, as envisioned by the Leahy-Smith America Invents Act (Public Law 112–29; 125 Stat. 284).
 (3)Since 2011, the Office has used this fee-setting authority to implement a sustainable funding model with an operating reserve, which allows the Office to invest in long-term projects, including crucial infrastructure upgrades that are necessary for a 21st century intellectual property office, regardless of whether there are temporary fluctuations in patent or trademark filings.
 (4)The infrastructure upgrades described in paragraph (3) include the use of advanced data science analytics, which will help to—
 (A)improve productivity and quality with respect to the issuance of patents and trademarks; and (B)ensure—
 (i)the consistent application of laws by nearly 9,000 patent examiners and trademark examining attorneys; and
 (ii)the certainty and strength of federally granted rights that are foundational to the economy of the United States.
 4.Extension of sunsetSection 10(i)(2) of the Leahy-Smith America Invents Act (35 U.S.C. 41 note) is amended by striking the 7-year period beginning on the date of the enactment of this Act and inserting the 8-year period beginning on the date of enactment of the BIG Data for IP Act. 5.ReportNot later than 2 years after the date of enactment of this Act, the Director shall submit to Congress a report that includes—
 (1)the status of the capabilities of the information technology systems of the Office with respect to— (A)the examination of patents and trademarks; and
 (B)proceedings conducted before the— (i)Patent Trial and Appeal Board of the Office; and
 (ii)Trademark Trial and Appeal Board of the Office; (2)a 5-year plan for further modernization of the information technology systems described in paragraph (1); and
 (3)an accounting of the use by the Office of advanced data science analytics, including from commercially available sources, to improve the patent and trademark examination process where appropriate, including—
 (A)a description of how the Office uses advanced data science analytics with respect to the examination of patents and trademarks to—
 (i)improve consistency; (ii)detect common sources of error; and
 (iii)improve productivity; (B)a 5-year plan for further development of advanced data science analytics for the uses described in subparagraph (A); and
 (C)a description of how the findings made as a result of the uses of advanced data science analytics under subparagraph (A) shall be made available to the public on a regular basis.
				